Per Curiam.

Respondent was admitted to the Bar in the First Judicial Department on March 26,1962. He was charged in this proceeding with professional misconduct in that he represented to a client that he could favorably influence the disposition of a criminal case pending against the client for the sum of $5,000. No formal answer to the charge was filed on behalf of the respondent, although he denied same in an interview with counsel for the Grievance Committee. No opposition was interposed to the instant motion to confirm the Referee’s report.
The Referee found the charge proved by the evidence and his report is confirmed. The facts reveal professional misconduct in that the representation delineated above was made by the respondent, although the record does not establish the purported bribe to a member of the judiciary. ‘ ‘ Like the court itself, an attorney is an instrument or agency to advance the ends of justice. He is an officer of the court subject to its discipline, liable to punishment for contempt in violating his duties as such, and to censure, suspension, or removal. In performing the duties incident to private practice, he may be considered to some extent a public or quasi-public officer” (3 N. Y. Jur., Attorney and Client, § 2). Also, it is noted that respondent was suspended by prior order of this court for a period of two years, effective June 16, 1972, for neglecting several clients’ matters {Matter of Gardner, 39 A D 2d 84).
Respondent should be disbarred.
Nunez, J. P., Steueb, Cafozzoli, Lane and Lupiano, JJ., concur.
Respondent disbarred from practice as an attorney and counselor at law in the State of New York, effective June 21, 1974.